           Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 1 of 8



 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   THE STROJNIK FIRM LLC
 3   A LIMITED LIABILITY COMPANY
     Esplanade Center III, Suite 700
 4   2415 East Camelback Road
 5   Phoenix, Arizona 85016
     602.510.9409 (tel.)
 6
     Attorneys for Plaintiff THERESA BROOKE
 7
 8                                UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA
10
     THERESA BROOKE, a married woman
11   dealing with her sole and separate claim,       Case No:
12                          Plaintiff,               COMPLAINT FOR DAMAGES,
13                                                   DECLARLATORY RELIEF AND
                                                     INJUNCTIVE RELIEF FOR
14   vs.                                             VIOLATIONS OF AMERICANS
                                                     WITH DISABILITIES ACT AND
15
     DIAMONDROCK SONOMA OWNER                        UNRUH CIVIL RIGHTS ACT
16   LLC, a Delaware limited liability company
     dba The Lodge at Sonoma Renaissance
17   Resort & Spa,                                   (JURY TRIAL DEMANDED)
18
                            Defendant.
19
             Plaintiff alleges:
20
                                              PARTIES
21
             1.     Plaintiff Theresa Brooke is a married woman currently residing in Pinal
22
     County, Arizona. Plaintiff is and, at all times relevant hereto, has been legally disabled,
23
     confined to a wheel chair, and is therefore a member of a protected class under the
24
     ADA, 42 U.S.C. § 12102(2), the regulations implementing the ADA set forth at 28 CFR
25
     §§ 36.101 et seq., the California Unruh Civil Rights Act. Plaintiff ambulates with the
26
     aid of a wheelchair due to the loss of a leg.
27
28
        Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 2 of 8



 1          2.     Defendant, Diamondrock Sonoma Owner LLC, owns and/or operates and
 2   does business as the hotel, The Lodge at Sonoma Renaissance Resort & Spa located at
 3   1325 Broadway in Sonoma, California. Defendant’s hotel is a public accommodation
 4   pursuant to 42 U.S.C. § 12181(7)(A), which offers public lodging services.
 5                                         INTRODUCTION
 6          3.     Plaintiff Theresa Brooke brings this action against Defendant, alleging
 7   violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et
 8   seq., (the “ADA”) and its implementing regulations and the California Unruh Civil
 9   Rights Act (“Unruh”), California Civil Code §§51, 52.
10          4.     Plaintiff is a disabled woman confined to a wheelchair and brings this
11   action for damages and to correct accessibility barriers at Defendant’s hotel.
12   Specifically, Defendant’s hotel does not provide the same room-type choices to
13   disabled Americans as it does for able-bodied persons.
14                                  JURISDICTION AND VENUE
15          5.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
16   U.S.C. § 12188. The Court has supplemental jurisdiction over the state law claims. 28
17   U.S.C. § 1367.
18          6.     Plaintiff’s claims asserted herein arose in this judicial district and
19   Defendant does substantial business in this judicial district.
20          7.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
21   in that this is the judicial district in which a substantial part of the acts and omissions
22   giving rise to the claims occurred.
23                          ALLEGATIONS COMMON TO ALL COUNTS
24          8.     Plaintiff formerly worked in the hospitality industry and her husband
25   works in the travel industry. She and her husband are avid travelers to California for
26   purposes of leisure travel, hearings, settlement conferences, ENE conferences, joint site
27   inspections and to determine if various hotels across the Country comply with disability
28   access laws. She has been to California countless times over the past few years for


                                               2
         Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 3 of 8



 1   purposes of checking ADA compliance, leisure travel, and court-related conferences.
 2   Plaintiff and her husband are planning on visiting the Bay Area over the next several
 3   months for purposes of travel, testing ADA compliance and of course for Court-related
 4   hearings and conferences and site inspections.
 5          9.      Due to Plaintiff’s many special needs, she requires the use of lodging
 6   rooms that are accessible to her and have the standard accessibility features such as roll-
 7   in showers, adequate spacing the furniture in the lodging room, grab bars surrounding
 8   the toilet, and other commonly-accepted accessibility features. Plaintiff also seeks
 9   equality in the selection of the same type of lodging rooms that are available to able-
10   bodied persons.
11          10.     In anticipation of Plaintiff’s trip, Plaintiff went online to Defendant’s
12   website to rent rooms, also with a motivation to check compliance with disability access
13   rules. Defendant’s website clearly indicates which rooms are accessible rooms and
14   which are not accessible rooms. Plaintiff wanted to rent one of Defendant’s suites,
15   whether that was the Cottage Suite or Lodge Suite, but Defendant does not provide or
16   make available such rooms that are accessible even though Defendant makes available
17   these rooms that are non-accessible and therefore only available for able-bodied
18   persons. Defendant does not make any of its Suites ADA accessible. The rooms that
19   Defendant does not make available for disabled persons offer more amenities, space
20   and luxury. Deterred, Plaintiff did not reserve the room and will not visit Defendant’s
21   hotel until Defendant makes such rooms available for disabled persons.
22          11.     Plaintiff has actual knowledge of the barrier at Defendant’s hotel, and she
23   is deterred from lodging at Defendant’s hotel when she visits the Bay area later this
24   year. If, however, prior to her trip Defendant corrects the barrier and notifies Plaintiff of
25   the cure, Plaintiff will visit the hotel at issue.
26          12.     Section 224.5 of the 2010 Standards of Accessible Design requires that
27   hotels “shall provide choices of guest rooms, number of beds, and other amenities
28   comparable to the choices provided to other guests.” This includes views and the


                                                  3
        Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 4 of 8



 1   availability of amenities. Defendant does not provide comparable room-type choices for
 2   disabled persons as it does for able-bodied persons, which is common in the hospitality
 3   industry.
 4          13.    Had Defendant provided equality and allowed Plaintiff the same choices
 5   as able-bodied persons, which is required by Section 224.5 of the Standards, Plaintiff
 6   would have booked a room.
 7          14.    Defendant also violates the ADA per se with its refusal to provide certain
 8   rooms to disabled persons, but making such rooms available to able-bodied persons.
 9   This is the type of discrimination and lack of equality the ADA was intended to
10   eradicate.
11          15.    Plaintiff’s injury is a continuing one in two respects. First, she is deterred
12   from lodging at the hotel due to her knowledge of the barrier at the hotel. It is futile for
13   her to visit the hotel and check for compliance and/or lodge at the hotel if the barriers
14   remain. Second, she plans to visit the hotel to ensure her ability to access it and
15   availability of equal room choices if and when she receives notice that the barrier,
16   which denies her full and equal access to the facility, is cured.
17          16.    Plaintiff and other disabled persons have been injured by Defendant’s
18   discriminatory practices and failure to remove architectural barriers. These injuries
19   include being deterred from using Defendant’s hotel due to the lack of room choice
20   similar to choice for able-bodied persons.
21          17.    Without injunctive relief, Plaintiff and others will continue to be unable to
22   independently use Defendant’s hotel in violation of her rights under the ADA.
23          18.    Other potential violations and barriers to entry at Defendant’s hotel may
24   be discovered through an expert inspection of the hotel property pursuant to Rule 34. So
25   as to avoid piecemeal litigation to ensure full access to the entirety of the property at
26   issue, Plaintiff will amend her complaint to allege and all additional barriers discovered
27   during the Rule 34 inspection. Doran v. 7-Eleven, 524 F.3d 1034 (9th Cir. 2008).
28                                   FIRST CAUSE OF ACTION


                                               4
        Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 5 of 8



 1                  (Violation of Title III the Americans with Disabilities Act)
 2          19.     Plaintiff incorporates all allegations heretofore set forth.
 3          20.     Defendant has discriminated against Plaintiff and others in that it has
 4   failed to make its public lodging services fully accessible to, and independently usable
 5   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §
 6   121282(b)(2)(iv) and the 2010 Standards, as described above.
 7          21.     Defendant has discriminated against Plaintiff in that it has not provided
 8   Plaintiff equal choice among the room types at the hotel in violation of 42 U.S.C.
 9   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the
10   requirements of section 224.5 of the 2010 Standards would neither fundamentally alter
11   the nature of Defendant’s lodging services nor result in an undue burden to Defendant,
12   as altering a non-accessible room to an accessible room is a simple endeavor that does
13   not require structural construction.
14          22.     Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
15   as described above, is readily achievable by the Defendant due to the low costs of
16   modifying a non-accessible room. Readily achievable means that providing access is
17   easily accomplishable without significant difficulty or expense.
18          23.     Defendant’s conduct is ongoing, and, given that Defendant has never fully
19   complied with the ADA’s requirements that public accommodations make lodging
20   services fully accessible to, and independently usable by, disabled individuals, Plaintiff
21   invokes her statutory right to declaratory and injunctive relief, as well as costs and
22   attorneys’ fees.
23          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
24                a. A Declaratory Judgment that at the commencement of this action
25                  Defendant was in violation of the specific requirements of Title III of the
26                  ADA described above, and the relevant implementing regulations of the
27
28


                                                5
     Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 6 of 8



 1            ADA, in that Defendant took no action that was reasonably calculated to
 2            ensure that its lodging rooms were equally distributed to disabled persons;
 3         b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 4            applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
 5            and 28 CFR § 36.504(a) which directs Defendant to take all steps
 6            necessary to bring its lodging rooms into full compliance with the
 7            requirements set forth in the ADA, and its implementing regulations, so
 8            that the lodging rooms are fully accessible to, and independently usable
 9            by, disabled individuals, and which further directs that the Court shall
10            retain jurisdiction for a period to be determined after Defendant certifies
11            that its lodging rooms are fully in compliance with the relevant
12            requirements of the ADA to ensure that Defendant has adopted and is
13            following an institutional policy that will in fact cause Defendant to
14            remain fully in compliance with the law;
15         c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
16            applicable, payment of costs of suit;
17         d. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
18            applicable, payment of attorneys’ fees pursuant to 42 U.S.C. § 12205, 28
19            CFR § 36.505 and other principles of law and equity and in compliance
20            with the “prevailing party” and “material alteration” of the parties’
21            relationship doctrines; and,
22         e. Order closure of the Defendant’s place of public accommodation until
23            Defendant has fully complied with the ADA; and
24         f. The provision of whatever other relief the Court deems just, equitable and
25            appropriate.
26                             SECOND CAUSE OF ACTION
     (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
27
28


                                         6
        Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 7 of 8



 1          24.      Plaintiff realleges all allegations heretofore set forth.
 2          25.      Defendant has violated the Unruh by denying Plaintiff equal access to its
 3   public accommodation on the basis of her disability as outlined above.
 4          26.      Unruh provides for declaratory and monetary relief to “aggrieved
 5   persons” who suffer from discrimination on the basis of their disability.
 6          27.      Plaintiff has been damaged by the Defendant’s non-compliance with
 7   Unruh.
 8          28.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
 9   relief as the Court considers appropriate, including monetary damages in an amount to
10   be proven at trial, but in no event less than $4,000.00.
11          29.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
12   amount to be proven at trial.
13          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
14                a. A Declaratory Judgment that at the commencement of this action
15                   Defendant was in violation of the specific requirements of Unruh; and
16                b. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
17                   applicable, a permanent injunction pursuant to 42 U.S.C. § 12188(a)(2)
18                   and 28 CFR § 36.504(a) which directs Defendant to take all steps
19                   necessary to bring its lodging rooms into full compliance with the
20                   requirements set forth in the ADA, and its implementing regulations, so
21                   that the lodging rooms are fully accessible to, and independently usable
22                   by, disabled individuals, and which further directs that the Court shall
23                   retain jurisdiction for a period to be determined after Defendant certifies
24                   that its lodging rooms are fully in compliance with the relevant
25                   requirements of the ADA to ensure that Defendant has adopted and is
26                   following an institutional policy that will in fact cause Defendant to
27                   remain fully in compliance with the law;
28


                                                  7
        Case 3:19-cv-06618-LB Document 1 Filed 10/15/19 Page 8 of 8



 1             c. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 2                 applicable, payment of costs of suit;
 3             d. Irrespective of Defendants “voluntary cessation” of the ADA violation, if
 4                 applicable, payment of attorneys’ fees pursuant to 42 U.S.C. § 12205, 28
 5                 CFR § 36.505 and other principles of law and equity and in compliance
 6                 with the “prevailing party” and “material alteration” of the parties’
 7                 relationship doctrines; and,
 8             e. Order closure of the Defendant’s place of public accommodation until
 9                 Defendant has fully complied with the Unruh; and
10             f. For damages in an amount no less than $4,000.00; and
11             g. The provision of whatever other relief the Court deems just, equitable and
12                 appropriate.
13                                  DEMAND FOR JURY TRIAL
14          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
15   demands a jury trial on issues triable by a jury.
16
17          RESPECTFULLY SUBMITTED this 15th day of October, 2019.
18                                                /s/ P. Kristofer Strojnik
19                                                P. Kristofer Strojnik (242728)
                                                  Attorneys for Plaintiff
20
21
22
                       VERIFICATION COMPLIANT WITH R10-3-405
23
24          I declare under penalty of perjury that the foregoing is true and correct.

25                        DATED this 15th day of October, 2019.
26
27
28


                                               8
